Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/858,749 filed on December 25, 2020.

Terminal Disclaimer
3.	The terminal disclaimer filed on 12/25/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,643,943 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	Authorization for this examiner’s amendment was given in an interview with Joseph Su, Reg. No. 69,761, Tel: 877-504-5885 ext. 4 on 01/06/2021.
	a. Cancel claims 16-20.
	b. Please amend the claims 1, 2, 4, 8, 9, 10, 14 and 15 as follows:

1. (Currently Amended) A structure, comprising:
an interposer, the interposer comprises:
a core structure having a first surface and a second surface opposite to the first surface;
first metal layers disposed on the first surface and the second surface of the core structure;
a second metal layer and a third metal layer sequentially disposed over the first metal layers located on the second surface of the core structure, wherein the second metal layer and the third metal layer are made of different materials;
a semiconductor die
a redistribution layer disposed over the semiconductor die, wherein the redistribution layer is electrically connected to the semiconductor die and electrically connected to the first metal layers located on the first surface of the core structure.

2. (Currently Amended) The structure according to claim 1, wherein the second metal layer comprises a plurality of second metal layers and the third metal layer comprises a plurality of third metal layers, and the plurality of second metal layers and the plurality of third metal layers are sequentially disposed over the first metal layers located on the first surface and the second surface of the core structure.

4. (Currently Amended) The structure according to claim 3, wherein the plurality of through insulator vias is physically connected to the

8. (Currently Amended) A package-on-package structure, comprising:
a first package, comprising:
an interposer, the interposer comprises:
a core structure having a first surface and a second surface opposite to the first surface;
a plurality of first metal layers disposed on the first surface and the second surface of the core structure, and a thickness of the plurality of first metal layers is T1;
a plurality of second metal layers disposed on at least the second surface of the core structure over the plurality of first metal layers, and a thickness of the plurality of second metal layers is T2; and
a plurality of third metal layers disposed on at least the second surface of the core structure over the plurality of second metal layers, and a thickness of the plurality of third metal layers is T3, wherein Tl>T2>T3;
a semiconductor die disposed on the interposer over the first surface of the core structure; and
a second package stacked on the first package and electrically connected to the plurality of third metal layers disposed on the second surface of the core structure.

9. (Currently Amended) The package-on-package structure according to claim 8, wherein the plurality of first metal layers, the plurality of 

10. (Currently Amended) The package-on-package structure according to claim 8, wherein the second package comprises a plurality of second semiconductor dies, and a plurality of conductive balls, the plurality of second semiconductor dies are electrically connected to the plurality of conductive balls, and the plurality of conductive balls is physically connected to the plurality of third metal layers disposed on the second surface of the core structure.

14. (Currently Amended) The package-on-package structure according to claim 8, wherein the thickness T1 is in a range of 10 µm to 50 µm, the thickness T2 is in a range of 1µm to 5 µm, and the thickness T3 is in a range of 0.05 µm to 1µm.

15. (Currently Amended) The package-on-package structure according to claim 8, further comprising a via plugging material located within the core structure and sandwiched in between the plurality of first metal layers located on the first surface of the core structure and the plurality of first metal layers located on the second surface of the core structure.

Reasons for Indicating Allowable Subject Matter
6.	Claims 1-15 are allowed.
7.	The following is an examiner’s statement of reasons for allowance:
8.	The terminal disclaimer filed on 12/25/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,643,943 B2 has been reviewed and is accepted.

9.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a structure/package-on-package structure in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claims 1 and 8 are allowable. Since the independent claims 1 and 8 are allowable in combination with all the remaining limitations of the independent claims, therefore, dependent claims 2-7 of the independent claim 1, and dependent claims 9-15 of the independent claim 8 are also allowable, respectively.
However, none of the prior art of references indicated above as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the independent claims 1 and 8 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claims, the independent claims 1 and 8 are deemed patentable over the prior art.

10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819